Title: From George Washington to Nathaniel Woodhull, 8 August 1776
From: Washington, George
To: Woodhull, Nathaniel



Sir
New York Augt 8th 1776

By this I mean to communicate to your Honble body the Substance of the Intelligence I received yesterday from Two Deserters that came the Evening before from the Solebay Man of War.
They Inform that they were in the Engagemt at Sullivans Island & give nearly the same Account as that transmitted by Genl Lee which you would See published by Congress. They add that they left South Carolina about three Weeks ago with Genl Clinton and his whole Army who are now arrived & landed on Staten Island; they also say that part of Lord How’s fleet with Hessian & Highland Troops on board have got in and that the remainder with a considerable body is hourly expected, which

those that have come in parted from in a Gale of Wind, off the Banks of Newfound Land.
As the Accounts given by these Men are direct and circumstantial, and their Authenticity corroborated by many Other things that have occurred, It is not to be doubted but the Number of the Enemy’s Army will greatly exceed ours.
Their force which was generally expected would be considerable of Itself; the unexpected augmentation of Genl Clinton’s Army makes It more so—On the other Hand Our’s does not come up to the Intended establishment.
Under these circumstances & as we may expect the period just at hand when they will make their vigorous push, I submit It to the Consideration of your Honble body whether It may not be necessary for your Exertions to be employed in calling, in the most expeditious manner, such reinforcements as you can obtain to the aid of this Army. I have &c.

G.W.

